     Case 2:20-cv-00596-KJM-EFB Document 14 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRIAN GRAVES,                                     No. 2:20-cv-0596-KJM-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    ERIC MAGRINI, Sheriff,
15                       Defendant.
16

17

18          Plaintiff is a county jail inmate proceeding without counsel in an action brought under 42

19   U.S.C. § 1983. He has filed a “motion to vacate” the undersigned magistrate judge, arguing that

20   the undersigned screened his complaint and dismissed it with leave to amend even though

21   plaintiff has not consented to the jurisdiction of a magistrate judge. ECF No. 8. Declining the

22   jurisdiction of a magistrate judge, however, affects only the magistrate judge’s ability to rule on

23   dispositive matters. The screening order at issue (ECF No. 6), which grants plaintiff leave to file

24   an amended complaint, is a non-dispositive pretrial matter. 28 U.S.C. § 636(b); E.D. Cal. L.R.

25   302(c). If plaintiff has objections to that order, he may move for reconsideration from the

26   assigned district judge. See Fed. R. Civ. P. 72(a). The district judge shall, upon reconsideration,

27   “modify or set aside any part of the [magistrate judge’s order] that is clearly erroneous or contrary

28   to law.” Id.
                                                        1
     Case 2:20-cv-00596-KJM-EFB Document 14 Filed 05/05/20 Page 2 of 2

 1           As the order informed him, plaintiff may file an amended complaint with factual
 2   allegations that cure the deficiencies explained to him in the order within the allotted time frame.
 3   But the order does not end the case. If plaintiff fails to timely file an amended complaint that
 4   cures the deficiencies, proposed findings and a recommendation will issue for dismissal of the
 5   action for failure to state a claim.
 6           Having clarified for plaintiff the legal significance of declining the jurisdiction of a United
 7   States Magistrate Judge, the Clerk of the Court shall terminate the “motion to vacate” at ECF No.
 8   8.
 9           So ordered.
10   Dated: May 5, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
